UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2013 Date of reporting period:November 30, 2012 Item 1. Schedule of Investments. Collins Alternative Solutions Fund Schedule of Investments November 30, 2012 (Unaudited) Shares Value COMMON STOCKS - 21.25% Beverage and Tobacco Product Manufacturing - 0.28% Reynolds American, Inc. (e) $ Chemical Manufacturing - 1.48% Abbott Laboratories (e) Aptargroup, Inc. (e) Ecolab, Inc. (e) Huntsman Corp. (e) Johnson & Johnson (e) Clothing and Clothing Accessories Stores - 0.28% Nordstrom, Inc. (e) Computer and Electronic Product Manufacturing - 1.83% Danaher Corp. (e) Harris Corp. (e) L-3 Communications Holdings, Inc. (e) Raytheon Co. (e) Credit Intermediation and Related Activities - 0.55% Bank of Montreal (f) Commerce Bancshares, Inc. (e) Electrical Equipment, Appliance, and Component Manufacturing - 0.29% Emerson Electric Co. (e) Food Manufacturing - 0.96% General Mills, Inc. (e) Kellogg Co. (e) McCormick & Co, Inc. (e) Food Services and Drinking Places - 0.29% McDonald's Corp. (e) General Merchandise Stores - 0.32% Costco Wholesale Corp. (e) Health and Personal Care Stores - 0.07% Rite Aid Corp. (a) Insurance Carriers and Related Activities - 0.65% Aflac, Inc. (e) Brown & Brown, Inc. (e) Machinery Manufacturing - 1.13% Dover Corp. (e) Illinois Tool Works, Inc. (e) Martin Marietta Materials, Inc. (e) Merchant Wholesalers, Durable Goods - 0.54% American Axle & Manufacturing Holdings, Inc. (a)(e) WW Grainger, Inc. (e) Merchant Wholesalers, Nondurable Goods - 0.93% Procter & Gamble Co. (e) Sigma-Aldrich Corp. (e) Sysco Corp. (e) Miscellaneous Manufacturing - 0.34% Baxter International, Inc. (e) Oil and Gas Extraction - 3.12% Approach Resources, Inc. (a)(e) Comstock Resources, Inc. (a)(e) Contango Oil & Gas Co. (a) Devon Energy Corp. (e) Marathon Oil Corp. Newfield Exploration Co. (a) PDC Energy, Inc. (a)(e) Pioneer Natural Resources Co. (e) Quicksilver Resources, Inc. (a) Rex Energy Corp. (a)(e) Suncor Energy, Inc. (e)(f) Paper Manufacturing - 0.44% Sealed Air Corp. (e) Petroleum and Coal Products Manufacturing - 1.80% Chevron Corp. (e) ConocoPhillips (e) Exxon Mobil Corp. (e) HollyFrontier Corp. (e) Professional, Scientific, and Technical Services - 0.30% FactSet Research Systems, Inc. (e) Publishing Industries (except Internet) - 0.26% Microsoft Corp. (e) Rail Transportation - 0.25% Norfolk Southern Corp. (e) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.35% Eaton Vance Corp. (e) Support Activities for Mining - 0.50% Weatherford International Ltd. (a)(e)(f) Telecommunications - 0.59% AT&T, Inc. (e) Verizon Communications, Inc. (e) Transportation Equipment Manufacturing - 2.20% Ford Motor Co. (e) Lockheed Martin Corp. (e) Oshkosh Corp. (a)(e) Polaris Industries, Inc. (e) Triumph Group, Inc. (e) United Technologies Corp. (e) Utilities - 1.19% Entergy Corp. (e) National Fuel Gas Co. (e) Northeast Utilities (e) Southern Co. (e) Wholesale Electronic Markets and Agents and Brokers - 0.31% Genuine Parts Co. (e) TOTAL COMMON STOCKS (Cost $5,439,653) Principal Amount Value CORPORATE BONDS - 10.34% Clothing and Clothing Accessories Stores - 1.78% Burlington Coat Factory Warehouse Corp. 10.000%, 02/15/2019 (e) Claire's Stores, Inc. 8.875%, 03/15/2019 9.000%, 03/15/2019(b)(e) Computer and Electronic Product Manufacturing - 0.50% CDW LLC 12.535%, 10/12/2017 Construction of Buildings - 0.56% DR Horton, Inc. 6.875%, 05/01/2013 Data Processing, Hosting and Related Services - 0.56% Level 3 Financing, Inc. 8.625%, 07/15/2020 Food and Beverage Stores - 0.63% Tops Holding Corp. 10.125%, 10/15/2015 Funds, Trusts, and Other Financial Vehicles - 0.93% Prospect Capital Corp. 5.375%, 10/15/2017 (b) Health and Personal Care Stores - 0.70% Rite Aid Corp. 6.875%, 08/15/2013 9.500%, 06/15/2017 (e) Motion Picture and Sound Recording Industries - 0.75% AMC Entertainment, Inc. 9.750%, 12/01/2020 (e) Paper Manufacturing - 0.67% Neenah Paper, Inc. 7.375%, 11/15/2014 (e) Real Estate - 2.14% Forest City Enterprises, Inc. 3.625%, 10/15/2014(b)(e) Realogy Group LLC 11.500%, 04/15/2017 Telecommunications - 0.42% Intelsat Jackson Holdings SA 7.250%, 10/15/2020 (b) Wood Product Manufacturing - 0.70% Ply Gem Industries, Inc. 9.375%, 04/15/2017 (b) TOTAL CORPORATE BONDS (Cost $2,764,394) CONVERTIBLE BONDS - 19.06% Administrative and Support Services - 1.52% CBIZ, Inc. 4.875%, 10/01/2015(b)(e) Sotheby's 3.125%, 06/15/2013 (e) Broadcasting (except Internet) - 1.06% Liberty Interactive LLC 3.125%, 03/30/2023 (e) Chemical Manufacturing - 2.54% Gilead Sciences, Inc. 1.000%, 05/01/2014 (e) PDL BioPharma, Inc. 2.875%, 02/15/2015 (e) Computer and Electronic Product Manufacturing - 1.59% NetApp, Inc. 1.750%, 06/01/2013 (e) Vishay Intertechnology, Inc. 2.250%, 11/15/2040(b) Construction of Buildings - 1.06% Lennar Corp. 2.000%, 12/01/2020 (b)(e) Electrical Equipment, Appliance, and Component Manufacturing - 0.97% General Cable Corp. 4.500%, 11/15/2029 (e) Food Manufacturing - 1.90% Smithfield Foods, Inc. 4.000%, 06/30/2013 (e) Tyson Foods, Inc. 3.250%, 10/15/2013 Funds, Trusts, and Other Financial Vehicles - 1.81% Host Hotels & Resorts LP 2.500%, 10/15/2029(b)(e) National Retail Properties, Inc. 5.125%, 06/15/2028 (e) Health and Personal Care Stores - 0.92% Omnicare, Inc. 3.750%, 04/01/2042 (e) Insurance Carriers and Related Activities - 0.83% American Equity Investment Life Holding Co. 3.500%, 09/15/2015 (b)(e) Management of Companies and Enterprises - 0.91% Covanta Holding Corp. 3.250%, 06/01/2014 (e) Miscellaneous Manufacturing - 0.93% Teleflex, Inc. 3.875%, 08/01/2017 Professional, Scientific, and Technical Services - 1.01% CACI International, Inc. 2.125%, 05/01/2014 (e) Publishing Industries (except Internet) - 0.80% Symantec Corp. 1.000%, 06/15/2013 (e) Telecommunications - 1.21% XM Satellite Radio, Inc. 7.000%, 12/01/2014 (b)(e) TOTAL CONVERTIBLE BONDS (Cost $4,661,373) Shares CONVERTIBLE PREFERRED STOCKS - 1.53% Air Transportation - 0.62% Continental Airlines Finance Trust II (a)(e) Merchant Wholesalers, Nondurable Goods - 0.83% Universal Corp. (e) Rental and Leasing Services - 0.08% United Rentals Trust I (a)(e) TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $410,072) EXCHANGE-TRADED FUNDS - 11.63% Funds, Trusts, and Other Financial Vehicles - 11.63% iShares Barclays 1-3 Year Credit Bond Fund (e) iShares Barclays 1-3 Year Treasury Bond Fund (e) iShares Barclays MBS Bond Fund (e) iShares Floating Rate Note Fund (e) iShares iBoxx $ High Yield Corporate Bond Fund Market Vectors High Yield Municipal Index ETF (e) PIMCO 0-5 Year High Yield Corporate Bond Index Fund (e) TOTAL EXCHANGE-TRADED FUNDS (Cost $3,145,801) Contracts PURCHASED OPTIONS - 0.36% Call Options - 0.01% S&P 500 Index Expiration: December 2012, Exercise Price $1,475.00 23 Expiration: December 2012, Exercise Price $1,700.00 16 40 Expiration: December 2012, Exercise Price $1,725.00 7 35 Expiration: January 2013, Exercise Price $1,725.00 7 35 Put Options - 0.35% Euro / Polish Zloty Expiration: December 2012, Exercise Price 4.052 Euro / Romanian New Lei Expiration: February 2013, Exercise Price 4.48 S&P 500 Emini Expiration: March 2013, Exercise Price $1,360.00 8 S&P 500 Index Expiration: December 2012, Exercise Price $1,225.00 7 Expiration: December 2012, Exercise Price $1,250.00 8 Expiration: December 2012, Exercise Price $1,275.00 8 Expiration: January 2013, Exercise Price $1,250.00 7 SPDR S&P rust Expiration: March 2013, Exercise Price $115.00 65 Expiration: December 2013, Exercise Price $115.00 Expiration: December 2013, Exercise Price $120.00 20 US Dollar / Philippine Peso Expiration: December 2012, Exercise Price 41.00 TOTAL PURCHASED OPTIONS (Cost $225,935) Principal Amount Value SHORT-TERM INVESTMENTS - 29.68% Money Market Funds - 29.68% Fidelity Institutional Money Market Portfolio, 0.144% (c)(d)(e) $ STIT - Liquid Assets Portfolio, 0.160% (c)(e) TOTAL SHORT-TERM INVESTMENTS (Cost $8,099,819) Total Investments (Cost $24,747,047) - 93.85% Other Assets in Excess of Liabilities - 6.15% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non-income producing security. (b) Denotes a 144A security that is either fully or partially restricted to resale.The aggregate value of restricted securities at November 30, 2012, was $2,613,379 which represented 9.6% of net assets. (c) Variable rate security.The rate shown is as of November 30, 2012. (d) Rate shown is the effective yield based on purchase price. the calculation assumes the security is held to maturity. (e) All or a portion of this security is pledged as collateral for written options and amounts due to broker. (f) Foreign issued security. Collins Alternative Solutions Fund Schedule of Securities Sold Short November 30, 2012 (Unaudited) Shares Value COMMON STOCKS American Equity Investment Life Holding Co. $ AOL, Inc. (1) Apache Corp. Baker Hughes, Inc. BorgWarner, Inc. (1) CACI International, Inc. (1) Carrizo Oil & Gas, Inc. (1) Caterpillar, Inc. CBIZ, Inc. (1) Chevron Corp. Continental Resources, Inc. (1) Covanta Holding Corp. Dow Chemical Co. Eaton Corp. Emerson Electric Co. Forest City Enterprises, Inc. (1) General Cable Corp. (1) Gilead Sciences, Inc. (1) Halcon Resources Corp. (1) Kennametal, Inc. Lennar Corp. NetApp, Inc. (1) Northern Oil & Gas, Inc. (1) Northrop Grumman Corp. Omnicare, Inc. PDL BioPharma, Inc. Rockwell Collins, Inc. Royal Dutch Shell PLC - ADR Sherwin Williams Co. Sirius XM Radio, Inc. (1) Smithfield Foods, Inc. (1) Sotheby's Symantec Corp. (1) Teleflex, Inc. Time Warner Cable, Inc. Time Warner, Inc. Tyson Foods, Inc. United Continental Holdings, Inc. (1) United Rentals, Inc. (1) Universal Corp. Valero Energy Corp. Vishay Intertechnology, Inc. (1) Host Hotels & Resorts, Inc. National Retail Properties, Inc. TOTAL COMMON STOCKS ($5,647,162) Principal Amount Value CORPORATE BONDS Nonmetallic Mineral Product Manufacturing Reynolds Group Issuer LLC 9.875%, 08/15/2019 $ TOTAL CORPORATE BONDS (Proceeds $248,588) Total Securities Sold Short (Proceeds $5,895,750) $ ADR American Depositary Receipt Non-income producing security. Collins Alternative Solutions Fund Schedule of Options Written November 30, 2012 (Unaudited) CALL OPTIONS Euro / Polish Zloty Expiration: December 2012, Exercise Price 4.20 Euro / Romanian New Lei Expiration: February 2013, Exercise Price 4.60 S&P 500 Index Expiration: December 2012, Exercise Price $1,375.00 8 Expiration: December 2012, Exercise Price $1,400.00 8 Expiration: January 2013, Exercise Price $1,400.00 7 Expiration: June 2013, Exercise Price $1,550.00 3 Expiration: December 2013, Exercise Price $1,550.00 18 S&P 500 Emini Expiration: March 2013, Exercise Price $1,520.00 8 US Dollar / Philippine Peso Expiration: December 2012, Exercise Price 41.50 PUT OPTIONS S&P 500 Index Expiration: December 2012, Exercise Price $1,375.00 8 Expiration: December 2012, Exercise Price $1,400.00 8 Expiration: January 2013, Exercise Price $1,400.00 7 S&P 500 Emini Expiration: March 2013, Exercise Price $1,280.00 8 Total Options Written (Premiums Received $252,997) $ Collins Alternative Solutions Fund Schedule of Open Futures Contracts November 30, 2012 (Unaudited) Description Number of Contracts Sold Notional Value Settlement Month Unrealized Appreciation (Depreciation) Corn Future 1 $ Mar-13 $ Soybean Future 1 Mar-13 Wheat Future 1 Mar-13 Total Futures Contracts Sold $ $ Description Number of Contracts Purchased Notional Value Settlement Month Unrealized Appreciation (Depreciation) Gold uture 2 $ Feb-13 $ ) Silver Future 1 Mar-13 ) Total Futures Contracts Purchased $ $ ) Collins Alternative Solutions Fund Schedule of Open Forward Currency Contracts November 30, 2012 (Unaudited) Contract Fair Net Settlement Amount Value Unrealized Purchase Contracts: Date (USD) (USD) (USD) 5,380,000 AUD 1/18/2013 ) 5,672,847 BRL 12/4/2012 ) 1,274,820 BRL 2/4/2013 ) 3,919,250 EGP 4/1/2013 580,000 EUR 1/18/2013 12,409,400 EUR 1/18/2013 120,000 EUR 1/18/2013 82 1,180,000 GBP 1/18/2013 882,450,000 IDR 5/29/2013 ) 2,478,313 ILS 1/18/2013 66,780,000 INR 12/3/2012 16,765,850 INR 1/18/2013 472,206,640 JPY 1/18/2013 ) 48,656,909 JPY 1/18/2013 ) 19,295,984 MXN 1/18/2013 13,343,284 NOK 1/18/2013 1,800,000 NZD 1/18/2013 2,417,418 PLN 1/18/2013 19,172,300 RUB 1/18/2013 6,552,541 TRY 1/18/2013 10,244,618 ZAR 1/18/2013 ) Total Purchase Contracts Sale Contracts: 5,680,000 AUD 1/18/2013 ) ) ) 5,664,000 BRL 12/4/2012 ) ) 146,475,000 CLP 1/18/2013 ) ) ) 3,020,780 CZK 1/18/2013 ) ) 2,177,000 EGP 3/4/2013 ) ) ) 1,982,400 EGP 5/8/2013 ) ) ) 580,000 EUR 1/18/2013 ) ) 12,086,200 EUR 1/18/2013 ) ) ) 1,160,000 GBP 1/18/2013 ) ) 882,450,004 IDR 5/29/2013 ) ) 4,849,809 ILS 1/18/2013 ) ) ) 66,780,000 INR 12/3/2012 ) ) 831,000 INR 1/18/2013 ) ) ) 443,702,156 JPY 1/18/2013 ) ) 121,196,983 JPY 1/18/2013 ) ) 1,977,185 MXN 1/18/2013 ) ) 13,341,454 NOK 1/18/2013 ) ) ) 1,800,000 NZD 1/18/2013 ) ) ) 2,414,388 PLN 1/18/2013 ) ) ) 960,900 RUB 1/18/2013 ) ) ) 6,527,379 TRY 1/18/2013 ) ) ) 13,950,262 ZAR 1/18/2013 ) ) Total Sales Contracts Net Value of Outstanding Forward Currency Contracts $ Collins Alternative Solutions Fund Schedule of Interest Rate Swaps November 30, 2012 (Unaudited) Unrealized Pay/Receive Expiration Notional Appreciation/ Counterparty Reference Entity Fixed Rate Fixed Rate Date Amount (Depreciation) Citibank N.A. Brazilian Real (BRL) Pay )% 1/2/2015 $ ) Citibank N.A. Brazilian Real (BRL) Pay )% 1/2/2015 ) Citibank N.A. Polish Zloty (PLN) Pay )% 12/10/2013 ) $ ) Collins Alternative Solutions Fund Schedule of Credit Default Swaps November 30, 2012 (Unaudited) Unrealized Expiration Interest Rate Notional Premium Appreciation/ Counterparty Reference Entity Date Paid Amount Paid (Depreciation) Citibank N.A. Avon Products, Inc. 6.500%, 3/01/2019 9/20/2017 )% $ $ $ ) Citibank N.A. Best Buy Co. 5.500%, 3/15/2021 9/20/2017 )% Citibank N.A. J.C. Penney Co., Inc. 6.375%, 10/15/2036 9/20/2017 )% $ $ $ Collins Alternative Solutions Fund Schedule of Currency Swaps November 30, 2012 (Unaudited) Unrealized Pay/Receive Expiration Notional Appreciation/ Counterparty Reference Entity Fixed Rate Fixed Rate Date Amount (Depreciation) Citibank N.A. Australian Dollar (AUD) Pay (9.90)% 4/25/2013 The cost basis of investments for federal income tax purposes at November 30, 2012. was as follows*: Cost of investments $ Gross unrealized appreciation on futures Gross unrealized appreciation on forwards Gross unrealized appreciation on swaps Gross unrealized appreciation on investments Gross unrealized appreciation on short positions Gross unrealized appreciation on options Gross unrealized depreciation on futures ) Gross unrealized depreciation on forwards ) Gross unrealized depreciation on swaps ) Gross unrealized depreciation on investments ) Gross unrealized depreciation on short positions ) Gross unrealized depreciation on options ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. Tax adjustments will be made as part of the Fund's first annual report, which will be dated February 28, 2013. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. Collins Alternative Solutions Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation through absolute returns while maintaining a low correlation over time with major equity and bond markets. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund commenced operations on April 30, 2012. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of these schedules of investments. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When a security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally consider to be the principal exchange on which the stock is traded.Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity.Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded.Futures contracts are valued at the last sale price at the closing of trading on the relevant exchange or board of trade. If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of the quoted bid and asked prices as of the close of such exchange of board of trade.Swap agreements are priced by an approved independent pricing service.Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. The Valuation Committee of the Trust shall meet to consider any valuations.This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Directors and other factors as warranted.In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unusual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. GAAP requires enhanced disclosures about the Fund's derivative activities, including how such activities are accounted for and their effect on the Fund's financial position and results of operations. The Fund is subject to equity price risk in the normal course of pursuing its investment objectives. The Fund enters into written call options to hedge against changes in the value of equities. The writing of call options is intended to reduce the volatility of the portfolio and to earn premium income. Written call options expose the Fund to minimal counterparty credit risk since they are exchange traded and the exchange’s clearing house guarantees the options against default. The Fund may also purchase put options to provide protection against adverse price effects from anticipated changes in prices of securities The Fund may purchase and write call and put options on securities and indices and enter into related closing transactions. As a holder of a call option, the Fund has the right, but not the obligation, to purchase a security at the exercise price during the exercise period. As the writer of a call option, the Fund has the obligation to sell the security at the exercise price during the exercise period in the event the option is exercised. As a holder of a put option, the Fund has the right, but not the obligation, to sell a security at the exercise price during the exercise period. As the writer of a put option, the Fund have the obligation to buy the underlying security at the exercise price during the exercise period. When the Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains from options written. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security or currency in determining whether the Fund has realized a gain or a loss. If a put option is exercised, the premium is deducted from the cost basis of the security purchased. The Fund, as writers of an option, bear the market risk of an unfavorable change in the price of the security underlying the written option. When purchasing options, the Fund will recognize a realized loss equal to the premium paid to purchase the option, if the option expires unexercised. The difference between the proceeds received on effecting a closing sale transaction and the premium paid will be recognized as a realized gain or loss. If a put option is exercised, the premium paid is deducted from the proceeds on the sale of the underlying security in determining whether the Fund has a realized gain or loss. The Fund may enter into futures contracts traded on domestic exchanges, including stock index futures contracts. Upon entering into a contract, the Fund deposits and maintains as collateral such initial margin as required by the exchange on which the transaction is effected. Pursuant to the contract, the Fund agrees to receive from or pay to the broker an amount of cash equal to the daily fluctuation in value of the contract. Such receipts or payments are known as variation margin and are recorded by the Fund as unrealized gains and losses. When the contract is closed, the Fund record a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. A stock index futures contract does not involve the physical delivery of the underlying stocks in the index. As collateral for futures contracts, the Fund is required under the 1940 Act to maintain assets consisting of cash, cash equivalents or liquid securities. This collateral is required to be adjusted daily to reflect the market value of the purchase obligation for long futures contracts or the market value of the instrument underlying the contract, but not less than the market price at which the futures contract was established, for short futures contracts. The risks inherent in the use of futures contracts include 1) adverse changes in the value of such instruments and 2) the possible absence of a liquid secondary market for any particular instrument at any time. Futures contracts also expose the Fund to counterparty credit risk. The Fund will not enter into these contracts unless they own either 1) an offsetting position in the securities or 2) cash and liquid assets with a value marked-to-market daily, sufficient to cover their potential obligations. The Fund is subject to equity price risk in the normal course of pursuing its investment objectives. The Fund may enter into various swap transactions for investment purposes to manage equity risk. These would be two-party contracts entered into primarily to exchange the returns (or differentials in rates of returns) earned or realized on particular pre-determined investments or instruments. The gross returns to be exchanged or “swapped” between parties are calculated with respect to a notional amount, i.e., the return on or increase in value of a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a “basket” of securities representing a particular index or market segment. Changes in the value of swap agreements are recognized as unrealized gains or losses in the Statement of Operations by “marking to market” on a daily basis to reflect the value of the swap agreement at the end of each trading day. The Fund amortizes upfront payments and/or accrue for the fixed payment stream on swap agreements on a daily basis with the net amount recorded as a component of unrealized gain or loss. A liquidation payment received or made at the termination of the swap agreement is recorded as a realized gain or loss. The Fund's maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from/paid to the counterparty counterparty over the contract’s remaining life, to the extent that amount is positive. Investment securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollar amounts at the date of valuation. Purchases and sales of investment securities and income and expense items denominated in foreign currencies are translated into U.S. dollar amounts on the respective dates of such transactions.The Fund does not isolate the portion of the results of operations from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Realized foreign exchange gains or losses arising from sales of portfolio securities and sales and maturities of short-term securities are reported within realized gain (loss) on investments. Net unrealized foreign exchange gains and losses arising from changes in the values of investments in securities from fluctuations in exchange rates are reported within unrealized gain (loss) on investments. The Fund may sell a security it does not own in anticipation of a decline in the fair value of that security. When the Fund sells a security short, it must borrow the security sold short and deliver it to the broker-dealer through which it made the short sale. A gain, limited to the price at which the Fund sold the security short, or a loss, unlimited in size, will be recognized upon the termination of a short sale. The amount of the liability is subsequently marked-to-market to reflect the current value of the short positions. Subsequent fluctuations in the market prices of the securities investment sold, but not yet purchased, may require purchasing the securities at prices which could differ from the amount reflected in the this schedule of investments. The Fund is liable for any dividends or interest payable on securities while those securities are in a short position. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: Other Investment transactions are recorded on the trade date. The Fund determines the gain or loss from investment transactions on the best tax basis by comparing original cost of the security lot sold with the net sale proceeds. Dividend income and expense, less foreign withholding tax, is recognized on the ex-dividend date and interest income and expense is recognized on an accrual basis. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. Summary of Fair Value Exposure at November 30, 2012 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of Novmeber 30, 2012, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Common Stocks1 $ $
